
	
		II
		110th CONGRESS
		1st Session
		S. 1770
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2007
			Mr. Baucus (for himself
			 and Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To provide for the establishment of emergency wildland
		  fire suppression funds.
	
	
		1.Short titleThis Act may be cited as the
			 Stable Fire Funding Act of
			 2006.
		2.Bureau of Land
			 Management emergency firefighting Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a fund to be used to pay 80
			 percent of the cost to the United States for Bureau of Land Management
			 emergency wildland fire suppression activities that exceed amounts annually
			 appropriated for wildland fire suppression activities (referred to in this
			 section as the Fund), consisting of—
				(1)such amounts as
			 are appropriated to the Fund under subsection (e);
				(2)such amounts as
			 are appropriated but not expended for fire suppression activities, to be
			 transferred to the Fund by the Secretary of the Interior; and
				(3)any interest
			 earned on investment of amounts in the Fund under subsection (c).
				(b)Expenditures
			 from FundSubject to paragraph (2), upon request by the Secretary
			 of the Interior, the Secretary of the Treasury shall transfer from the Fund to
			 the Secretary of the Interior such amounts as the Secretary of the Interior
			 determines is necessary for wildland fire suppression activities under
			 subsection (a).
			(c)Investment of
			 amounts
				(1)In
			 generalThe Secretary of the Treasury shall invest such portion
			 of the Fund as is not, in the judgment of the Secretary of the Treasury,
			 required to meet current withdrawals. Investments may be made only in
			 interest-bearing obligations of the United States.
				(2)Acquisition of
			 obligationsFor the purpose of investments under paragraph (1),
			 obligations may be acquired—
					(A)on original issue
			 at the issue price; or
					(B)by purchase of
			 outstanding obligations at the market price.
					(3)Sale of
			 obligationsAny obligation acquired by the Fund may be sold by
			 the Secretary of the Treasury at the market price.
				(4)Credits to
			 FundThe interest on, and the proceeds from the sale or
			 redemption of, any obligations held in the Fund shall be credited to and form a
			 part of the Fund.
				(d)Accounting and
			 reporting systemThe Secretary of the Interior shall establish an
			 accounting and reporting system for the Fund in accordance with National Fire
			 Plan reporting procedures.
			(e)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Fund—
				(1)for fiscal year
			 2008, $200,000,000 for emergency wildland fire suppression activities carried
			 out by the Bureau of Land Management that exceed amounts annually appropriated
			 for wildland fire suppression activities; and
				(2)for each
			 subsequent fiscal year, such amount as is necessary to maintain in the Fund the
			 amount that is equal to 80 percent of the greatest of the amounts incurred by
			 the Secretary of the Interior for emergency fire suppression during any of the
			 5 preceding fiscal years that exceed amounts annually appropriated for wildland
			 fire suppression activities.
				3.Forest Service
			 emergency firefighting Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a fund to be used to pay 80
			 percent of the cost to the United States for Forest Service emergency wildland
			 fire suppression activities that exceed amounts annually appropriated for
			 wildland fire suppression activities (referred to in this section as the
			 Fund), consisting of—
				(1)such amounts as
			 are appropriated to the Fund under subsection (e);
				(2)such amounts as
			 are appropriated but not expended for fire suppression activities, to be
			 transferred to the Fund by the Secretary of Agriculture; and
				(3)any interest
			 earned on investment of amounts in the Fund under subsection (c).
				(b)Expenditures
			 from FundSubject to paragraph (2), upon request by the Secretary
			 of Agriculture, the Secretary of the Treasury shall transfer from the Fund to
			 the Secretary of Agriculture such amounts as the Secretary of Agriculture
			 determines is necessary for wildland fire suppression activities under
			 subsection (a).
			(c)Investment of
			 amounts
				(1)In
			 generalThe Secretary of the Treasury shall invest such portion
			 of the Fund as is not, in the judgment of the Secretary of the Treasury,
			 required to meet current withdrawals. Investments may be made only in
			 interest-bearing obligations of the United States.
				(2)Acquisition of
			 obligationsFor the purpose of investments under paragraph (1),
			 obligations may be acquired—
					(A)on original issue
			 at the issue price; or
					(B)by purchase of
			 outstanding obligations at the market price.
					(3)Sale of
			 obligationsAny obligation acquired by the Fund may be sold by
			 the Secretary of the Treasury at the market price.
				(4)Credits to
			 FundThe interest on, and the proceeds from the sale or
			 redemption of, any obligations held in the Fund shall be credited to and form a
			 part of the Fund.
				(d)Accounting and
			 reporting systemThe Secretary of Agriculture shall establish an
			 accounting and reporting system for the Fund in accordance with National Fire
			 Plan reporting procedures.
			(e)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Fund—
				(1)for fiscal year
			 2008, $600,000,000 for emergency wildland fire suppression activities carried
			 out by the Forest Service that exceed amounts annually appropriated for
			 wildland fire suppression activities; and
				(2)for each
			 subsequent fiscal year, such amount as is necessary to maintain in the Fund the
			 amount that is equal to 80 percent of the greatest of the amounts incurred by
			 the Secretary of Agriculture for emergency fire suppression during any of the 5
			 preceding fiscal years that exceed amounts annually appropriated for wildland
			 fire suppression activities.
				
